HOLOHAN, Vice Chief Justice
(dissenting):
In an attempt to reach a desirable result, I believe that the court has misapplied the principles applicable to statutory and constitutional construction and I, therefore, must note my dissent.
I agree with the court that a constitutional provision, clear on its face, may not be varied by resorting to extrinsic matters, and that extrinsic matters may be resorted to only when the constitutional language is ambiguous or when the construction urged would result in an absurd situation. Ward v. Stevens, supra. I part company with the majority in its application of those principles.
The majority finds that the Descriptive Title on the ballot for the amendment at issue contains the reference that transportation companies will be placed under the jurisdiction of the State Department of Transportation. There is no such mention of the Department of Transportation in the text of the constitutional amendment, so *600the majority concludes that there is an ambiguity. From the ambiguity the majority concludes that the constitutional amendment was not to become effective until July 1, 1982.
The leap from a reference to the Department of Transportation to the conclusion that the effective date of the Amendment was somehow affected leaves a chasm of logic which I am unable to leap.
The majority operates on the false premise that the 1980 Publicity Pamphlet issued by the Secretary of the State for the 1980 General Election “indicated that if the amendment passed, it would be effective July 1, 1982.” This position is demonstratively incorrect.
The Publicity Pamphlet for the 1980 General Election contained the text of the proposed amendment, and the first paragraph stated:
“1. The following amendments of article XV, sections 2 and 10, Constitution of Arizona, are proposed, to become valid when approved by a majority of the qualified electors voting thereon and upon proclamation of the governor(emphasis supplied).
Following the above, the full text of the proposed amendment was set forth, and there is nothing in the language of the proposed amendment which indicates any intent to postpone the effective date of the amendment.
It is true that the Legislative Council noted in its analysis that the effective date of the legislation implementing the amendment was July 1,1982. It stretches logic to absurdity to conclude that a reference to the effective date of legislation implementing an amendment somehow overrides the clear language that the amendment becomes valid when approved by the electors and upon proclamation of the governor. Nor is there any sense to the suggestion that the amendment would be valid but not effective until a later date. The same language that the proposed amendment would become valid when approved by the electorate and proclaimed by the governor was contained in all six proposed constitutional amendments submitted to the voters in the 1980 election. There is no suggestion that the other amendments are somehow valid but not effective.
It is my belief that the majority has misunderstood the legislative intent in this whole matter. At the time the proposed amendment was submitted to the public, the legislature was convinced that Article 15, Section 6 of the Arizona Constitution empowered them to enlarge the powers of the Corporation Commission to include businesses in categories not described in Section 2 of Article 15. Thus, the proposed constitutional amendment would become effective when passed, but the legislation in effect prior to the amendment would remain in effect until replaced on July 1, 1982 by the legislation transferring safety regulation of transportation to the Department of Transportation. Our decision in Rural/Metro Corporation v. Arizona Corporation Commission, supra, holding that the legislature could not enlarge the types of businesses to be regulated by the Corporation Commission caused a derailment in the transportation deregulation timetable. The constitutional amendment withdrew the regulation of transportation from the jurisdiction of the Corporation Commission, and the holding in the Rural/Metro case deprived the legislature of the authority to keep transportation under the control of the Corporation Commission until the effective date of the legislation transferring it to the Department of Transportation.
Instead of the tortured construction of the constitutional amendment presented in this case, the proper remedy should have been a one-day special session of the legislature at which the effective date for transfer of safety regulation of the transportation industry to the Department of Transportation could have been advanced.